Order unanimously affirmed with costs. Memorandum: We reject respondents’ contention that the cooperative service contract entered into between petitioner Board of Education of Gorham-Middlesex Central School District and the Wayne-Finger Lakes Board of Cooperative Education Services for the provision of itinerant teaching services for a one-half time Spanish teacher (see, Education Law § 1950 [4] [bb] [3]) fell within the ambit of the grievance provision of the parties’ collective bargaining agreement. In our view, respondents’ demand for arbitration failed to satisfy either of the Liverpool inquiries (see, Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509). Thus, Supreme Court properly granted petitioners’ application to stay arbitration (see, CPLR 7503 [b]). (Appeal from Order of Supreme Court, Ontario County, Curran, J.—Arbitration.) Present—Boomer, J. P., Pine, Lawton, Fallon and Doerr, JJ.